Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6 are rejected under 35 U.S.C. 103 as being unpatentable over Saon (20150149165) in view of Lyren (20170359666)  in further view of Hiroe (20160005394).  

As per claim 1, Saon (20150149165) teaches a mask calculation device comprising: a memory; and a processor coupled to the memory and programmed to execute a process comprising (as processor/memory – para 0044, 0047): extracting features from an observed speech signal including at least speech of a plurality speakers including target speaker (as extracting features – para 0029, and warping the features according to speaker adaptation – para 0029; for a plurality of speakers – para 0014 – determining which features belong to which speaker); calculating a mask for extracting speech of the target speaker from the observed speech signal based on the features of the observed speech signal and a speech signal of the target speaker serving as adaptation data of the target speaker (as initial speaker independent vectors, with speaker adaptation data observed, to generate output speaker adapted data – para 0039, 0040), the speech signal of the target speaker Saon (20150149165) teaches multiple speaker training for speaker identity, Saon (20150149165) does not explicitly teach an environment to simultaneous multiple speakers at once; Lyren (20170359666) teaches a conference system (para 0034) trained to identify speaker in the background of other speakers (para 0034) using neural networks (para 0189).  Therefore, it would have been obvious to one of ordinary skill in the art of speaker identity to enhance the system of Saon (20150149165) with the capability of handling multiple speaker input in a conference system, as taught by Lyren (20170359666) because it would advantageously have the capability of identifying the other talkers/background noise, and either identifying or removing, the other noise in the system ( Lyren (20170359666), para 0095 – 0100), and separated – para 0092.   The combination of Saon (20150149165) in view of Lyren (20170359666) teaches feature extraction from a target speaker serving an adaptation data and separate samples from the other speaker (Lyren) as noted above, but does not explicitly teach the target speaker data separate from an observed speech signal as well as using a time-frequency mask to separate, nor the processing of overlapped speech signals; however, Hiroe (20160005394) teaches the processing of time-overlapped speech (para 0189-191) and using time-frequency masking (para 0028).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the combination Saon (20150149165) in view of Lyren (20170359666) with the target speaker data separate from an observed speech signal as well as using a time-frequency mask to separate, and the processing of overlapped speech signals as taught by Hiroe (20160005394), because it would advantageously  improve upon the ability to separate sound signals and remove unwanted signals  (Hiroe (20160005394), para 0027, 0192).    

As per claim 2, the combination of Saon (20150149165) in view of Lyren (20170359666) in further view of Hiroe (20160005394) teaches the mask calculation device according to claim 1, wherein the processor is further programmed to execute: calculating weights corresponding to respective clusters in a first neural network with at least one of layers divided into the clusters (Saon (20150149165) as multi-layer neural network, para 0034; and using the ivectors to cluster the speakers – para 0012), based on the signal for target speaker adaptation using a second neural network (Saon (20150149165) wherein the target speaker adaptation – para 0035), wherein the calculating the mask calculates the mask based on the features of the observed signal using the first neural network weighted by the weights calculated by the calculating the weights (Saon (20150149165) as the masking/conversion is from the initial I vectors – para 039, reflecting back on a crossword context – para 0033-0035). 

As per claim 3, the combination of Saon (20150149165) in view of Lyren (20170359666) in further view of Hiroe (20160005394) teaches the mask calculation device according to claim 2, wherein the calculating the mask calculates the mask using a hidden state resulting from weighting a hidden state corresponding to output from the clusters obtained by inputting the features of the observed signal (Saon (20150149165) as calculating hidden states of the hmm/gmm, see parameters in para 0017-0019, and gmm – para 0021; reflecting back on clustering the ivectors – para 0012) to the first neural network by the weights corresponding to the respective clusters calculated by the calculating the weights (Saon (20150149165) as integrating in the neural network – para 0021 – 0023, 0025; reflecting back on the covariances in para 0015). 

	Claim 6 is a method claim whose steps are performed by the device claims 1-3 above and as such, claim 6 is similar in scope and content to claims 1-3 above; therefore, claim 6 is rejected under similar rationale as presented against claims 1-3 above.


Claims 4,5,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Saon (20150149165) in view of Lyren (20170359666) in view of Sainath (20150161995) in further view of Hiroe (20160005394) 
As per claim 4, Saon (20150149165) teaches a cluster weight learning device comprising: a memory; and a processor coupled to the memory (as processor/memory – para 0044, 0047) and programmed to execute a process comprising: calculating weights corresponding to respective clusters in a first neural network with at least one of layers divided into the clusters (as multi-layer neural network, para 0034; reflecting back on the ivectors that can be clustered according to the speakers – para 0012), based on a signal of speech of a target speaker using a second neural network; calculating a mask for extracting features of the speech of the target speaker from a features in an observed signal of speech of one or more speakers including the target speaker based on the features in the speech observed of the one or more speakers using the first neural network weighted by the weights calculated by the calculating the weights (as the masking/conversion is from the initial I vectors – para 039, reflecting back on a crossword context – para 0033-0035); calculating a differential value of the weights by considering the first neural network and the second neural network as a connected neural network (as a multilayer neural network with 6 layers – para 0034, and 0035) ivectors – para 0017-0019).  Although Saon (20150149165) teaches multiple speaker training for speaker identity, Saon (20150149165) does not explicitly teach an environment to simultaneous multiple speakers at once; Lyren (20170359666) teaches a conference system (para 0034) trained to identify speaker in the background of other speakers (para 0034) using neural networks (para 0189).  Therefore, it would have been obvious to one of ordinary skill in the art of speaker identity to enhance the system of Saon (20150149165) with the capability of handling multiple speaker input in a conference system, as taught by Lyren (20170359666) because it would advantageously have the capability of identifying the other talkers/background noise, and either identifying or removing, the other noise in the system ( Lyren (20170359666), para 0095 – 0100), and separated – para 0092.  The combination of Saon (20150149165) in view of Lyren (20170359666) does not explicitly teach performing error backpropagation calculations within the neural network, however, Sainath (20150161995) teaches backpropagating in a neural network reducing errors (para 0004).  Therefore, it would have been obvious to one of ordinary skill in the art of neural network speech processing to enhance the calculations of Saon in view of Lyren with back propagation and error feature comparison, as taught by Sainath (20150161995), because it would advantageously reduce the errors and thereby improve accuracy, of the neural network (Sainath (20150161995), para 0004).  The combination of Saon (20150149165) in view of Lyren (20170359666) in view of  Sainath (20150161995) teaches feature extraction from a target speaker serving adaptation data and separate samples from the other speaker (Lyren) as noted above, but does not explicitly teach the target speaker data separate from an observed speech signal; Hiroe (20160005394) teaches the processing of time-overlapped speech (para 0189-191) and using time-frequency masking (para 0028).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the combination Saon (20150149165) in view of Lyren (20170359666) in view of Sainath (20150161995) with the target speaker data separate from an observed speech signal as well as using a time-frequency mask to separate, and the processing of overlapped speech signals as taught by Hiroe (20160005394), because it would advantageously  improve upon the ability to separate sound signals and remove unwanted signals  (Hiroe (20160005394), para 0027, 0192).            

	Claim 5 is a device claim similar in scope and content to device claim 4 and therefore, claim 5 is rejected under similar rationale as presented against claim 4 above; furthermore, the additional claim elements of 
Claims 7,8 are method claims whose steps are performed by the device claims of claims 5,6 above and as such, claims 7,8 are similar in scope and content to claims 5,6 above and therefore, claims 7,8 are rejected under similar rationale as presented against claims 5,6 above.

Response to Arguments

Applicant's arguments filed 08/03/2022 are moot in view of the new grounds of rejection.  Examiner notes the introduction of the Hiroe (20160005394) reference to address the claim limitations toward a time-frequency mask to separate the signals, as well as dealing with overlapped speaker signals.  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related prior art listed on the PTO-892 form, including the following references:
Wang et al (20110282658) teaches extraction and reconstruction of the acoustic features of the target speakers (para0096) performed in an overlapping speaker environment – par 0196.
Lei (20150127336) teaches training for multiple speaker identity, then using a handheld device in a background noise environment to perform the identification (Figs. 1-3)
Bratt (20080010065) teaches clustering of weighted features (para 0056-0062) for speaker adaptation/target (para 0018)
Yu (20170110120) teaches speaker feature processing and clustering, using neural networks ( para 0003, 0004, 0007-0009)
Huang (20180293988) teaches clustering and speaker feature processing, using neural networks ( para 0040, 0048, 0049)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        09/07/2022